Order filed March 26, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00190-CV
                                   ____________

                        CHRISTINE REULE, Appellant

                                         V.

                           JOHN R. BELUS, Appellee


                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-37325


                                     ORDER

      On February 20, 2015, appellant filed a notice of appeal from a final
judgment signed January 21, 2015. In response to a notice from this court that the
appellate filing fee was past due, on March 18, 2015, appellant informed this court
that she had filed a timely affidavit of indigence at the same time that she filed her
notice of appeal. According to appellant, no contest to the affidavit was filed, and
she may proceed on appeal without the advance payment of costs.
      Texas Rule of Appellate Procedure 20.1 provides: “Unless a contest is
timely filed, no hearing will be conducted, the affidavit’s allegations will be
deemed true, and the party will be allowed to proceed without advance payments
of costs.” See Tex. R. App. P. 20.1(f). Accordingly, we issue the following order:

      Unless there has been an order sustaining a contest to appellant’s affidavit of
indigence, the trial court clerk is required to prepare the record without the advance
payment of costs. We order the Harris County District Clerk to file the complete
clerk’s record in this appeal on or before April 17, 2015, without requiring
advance payment of costs. See Tex. R. App. P. 20.1(f), (k).

      If a contest to appellant’s affidavit of indigence has been filed and sustained,
in lieu of the complete clerk’s record, the Harris County District Clerk shall file a
partial clerk’s record pertaining only to appellant’s claim of indigence. The partial
clerk’s record shall be filed with the clerk of this court on or before April 17,
2015, and shall contain the following documents: (1) the judgment being appealed;
(2) the notice of appeal; (3) appellant’s affidavit of indigence; (4) any the contest
to the affidavit of indigence; (5) the trial court’s order ruling on any contest; and
(6) any other documents pertaining to the claim of indigence and any contests
thereto.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.